DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a pipe having a hollow section formed therein and a one-way valve disposed in the hollow section of the pipe, wherein the hollow section has a first inner circumferential surface, a second inner circumferential surface, and a third inner circumferential surface, inner diameters of which decrease in this order … a columnar flow control section that is housed inside the pipe and including, in an inlet end thereof, a plurality of lateral holes and also having an opening formed therein … a collar member that is slidably disposed, in a freely reciprocating manner, over one -5-end of the columnar flow control section and contacts a step level difference, the collar member having a diameter larger than the inner diameter of the third inner circumferential surface, and wherein the step level difference is formed by a difference in inner diameter between the second inner circumferential surface and the third inner circumferential surface”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 5 is indicated as allowed for claiming, along with the entirety of the claim limitations, “the pipe includes a hollow section which includes the first inner circumferential surface, a second inner circumferential surface, and a third inner circumferential surface, inner diameters of which decrease in this order … a columnar flow control section that is housed inside the pipe, includes, in another end thereof, a plurality of lateral holes and an opening through which oil coming from the cylindrical tube section flows … a collar member that is inserted, in a freely reciprocating manner, over one end of the 
Claim 12 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the hollow section has a first inner circumferential surface, a second inner circumferential surface, and a third inner circumferential surface, inner diameters of which decrease in this order … a columnar flow control section that is housed inside the pipe and includes, in an inlet end thereof, a plurality of lateral holes and also having an opening formed therein through which oil from the cylindrical tube section flows during use … a collar member that is slidably disposed, in a freely reciprocating manner, over one end of the columnar flow control section and contacts a step level difference inside the pipe, the collar member provided with a plurality of cantilevered projections that are formed radially thereon, the projections defining open spaces therebetween, the collar member having a diameter larger than the inner diameter of the third inner circumferential surface, and wherein the step level difference is formed by a difference in inner diameter between the second inner circumferential surface and the third inner circumferential surface of the pipe's hollow section”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753